Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 6, 12 and 16-17 are all the claims.
2.	Claims 6, 12 and 16-17 are all the claims under examination.

Information Disclosure Statement
3.	The IDS of 2/6/2019 was considered and entered in the Office Action of 9/28/2020. 
4.	The Printer Rush department has advised that the Examiner’s arrow on each page of the 1449 form makes the text covered by those lines illegible and that proper arrows are missing for some references. Accordingly, and herein attached, is a second revised 1449 form from the same IDS of 2/6/2019 as the second re-indication (and third indication in total) that the references have all been considered and entered.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
Applicants specification and the sequence listing are supporting of and enabling for a one-armed antibody conjugated Fc-region and a Fab entity with the presently claimed sequences (i.e., SEQ ID NOS: 1 and 8) having been enzymatically conjugated with a sortase A enzyme.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 9, 12 and 16-17 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643